The petition is for a highway from Baldwin street to Pine street. It having been erroneously supposed that Baldwin street had been laid over the piece of graded way ninety-one links long, which was apparently a part of Baldwin street, the first report *Page 535 
was properly supplemented by the second. By the judgment on both reports, a single highway is established from the southerly end of Baldwin street to Pine street, where the plaintiffs desired it, and where their petition was naturally understood to ask for it. Nobody could fairly misunderstand them or their petition. The mistake was in supposing that Baldwin street was a highway ninety-one links further south than it had in fact been laid. It does not appear that any one has been harmed by this mistake, or that any one acting in good faith could be harmed by it; and it is no cause for reversing the proceedings. An amendment of the petition may now be made, describing the highway as beginning at the southerly end of Baldwin street. Roulo v. Valcour, 58 N.H. 347; Merrill v. Perkins, ante 343; Boudreau v. Eastman, ante 467.
Case discharged.
ALLEN, J., did not sit: the others concurred.